           Case 2:20-cv-02028-MCE-CKD Document 6 Filed 01/22/21 Page 1 of 2


1    RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
2

3    M. BLAIR JAMES, NCBN 49293
     BORIS KUKSO
4    Trial Attorney, Tax Division
     U.S. Department of Justice
5    P.O. Box 683
     Washington, D.C. 20044
6    202-353-1857 (Kukso)
7    202-307-6483 (James)
     202-307-0054 (f)
8    M.Blair.James@usdoj.gov
     Boris.Kukso@usdoj.gov
9
     Attorneys for United States
10

11
                                UNITED STATES DISTRICT COURT
12
                              EASTERN DISTRICT OF CALIFORNIA
13
                                    SACRAMENTO DIVISION
14

15
      TAHOE FOREST HEALTH DISTRICT,                No. 2:20-cv-02028-MCE-CKD
16
                       Plaintiff,                  STIPULATION AND ORDER TO EXTEND
17                                                 TIME FOR THE UNITED STATES TO
            v.                                     RESPOND TO PLAINTIFF’S COMPLAINT
18                                                 (INITIAL REQUEST)
      UNITED STATES OF AMERICA,
19
                       Defendant.
20
21         Pursuant to L.R. 144, Plaintiff, TAHOE FOREST HEALTH DISTRICT (“TFHD”),
22   and Defendant, UNITED STATES OF AMERICA (“United States”), by and through their
23   undersigned counsel, hereby stipulate as follows:
24         Plaintiff filed its Complaint with the Court on October 9, 2020 and served the
25   United States of America on November 20, 2020. As such, the United States’ answer or
26   response is due to be filed with the Court on January 19, 2021.
27         Pursuant to this Stipulation, the parties hereby stipulate and agree that the
28
                                                   1
           Case 2:20-cv-02028-MCE-CKD Document 6 Filed 01/22/21 Page 2 of 2


1    United States shall have an extension of sixty (60) days to March 22, 2021 to file an

2    answer, or otherwise respond, to Plaintiff’s complaint.

3           The parties also stipulate and agree that Plaintiff may file an amended complaint,

4    in which case the United States shall have sixty (60) days from the date of filing the

5    amended complaint to file an answer or otherwise respond.

6           Dated: January 14, 2021

7

8

9                                                  RICHARD E. ZUCKERMAN
10                                                 Principal Deputy Assistant Attorney
                                                   General
11    _/s/ William Hays Weissman_(as               _/s/ M. Blair James_________________
      authorized on 01/14/2021)                    M. BLAIR JAMES, NCBN 49293
12    WILLIAM HAYS WEISSMAN                        BORIS KUKSO
      LITTLER MENDELSON, P.C.                      Trial Attorney, Tax Division
13
      Treat Towers                                 U.S. Department of Justice
14    1255 Treat Boulevard                         P.O. Box 683
      Suite 600                                    Washington, D.C. 20044
15    Walnut Creek, CA 94597                       202-307-6483 (James)
      925-932-2468 (v)                             202-353-1857 (Kukso)
16    925-946-9809 (f)                             202-307-0054 (f)
      wweissman@littler.com                        M.Blair.James@usdoj.gov
17
                                                   Boris.Kukso@usdoj.gov
18

19

20
            IT IS SO ORDERED.
21

22   Dated: January 21, 2021

23

24

25

26
27

28
                                                   2
